     Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 1 of 7 PageID #: 547




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

BRUCE ELLIS and WILLIE ELLIS                                                                          PLAINTIFFS
dba Delta Cinema

V.                                                                                NO: 4:20-CV-32-DMB-JMV

CLARKSDALE PUBLIC UTILITIES,
CLARKSDALE PUBLIC WORKS, and
CITY OF CLARKSDALE                                                                                 DEFENDANTS


                                                      ORDER

         Before the Court are the Ellises’ motion for summary judgment, Doc. #90; the Ellises’

supplemental motion for summary judgment, Doc. #93; and Clarksdale Public Utilities’ motion to

strike the affidavit of Bruce Ellis, Doc. #111. These motions will all be denied.

                                                       I
                                               Procedural History

         On February 26, 2020, Bruce Ellis and Willie Ellis, doing business as Delta Cinema, filed

a pro se complaint in the United States District Court for the Northern District of Mississippi

against Clarksdale Public Utilities, Clarksdale Public Works, and the City of Clarksdale. Doc. #1.

The Ellises assert a Fifth Amendment claim through the vehicle of 42 U.S.C. § 1983 based on the

defendants allegedly “taking plaintiff’s private property for public use to transport untreated raw

sewage and storm drain water without paying just compensation.” 1 Id. at 3.


1
  On March 31, 2020, Public Utilities filed a motion to dismiss the Ellises’ complaint for failure to state a claim,
arguing that the Ellises’ takings claim was not ripe because they failed to exhaust state remedies and failed to comply
with the Mississippi Tort Claims Act (“MTCA”). Doc. #7. The City filed a motion to dismiss for insufficient service
of process on May 7, 2020. Doc. #17. On May 22, 2020, the City, on behalf of Public Works, moved to dismiss
Public Works on the ground that Public Works “is not a separate legal entity capable of suing or being sued.” Doc.
#32 at 1. The Court issued three separate orders disposing of the motions to dismiss. First, rejecting Public Utilities’
ripeness argument, the Court, based on Knick v. Township of Scott, Pennsylvania, held that “dismissal is not warranted
simply because the Ellises have state remedies available to them,” Doc. #62 at 3, but because the Ellises failed to
comply with the MTCA’s notice requirements, the Court dismissed “any claims under the MTCA,” id. at 5. Then,
after finding that service on the City was insufficient, the Court extended the Ellises’ deadline to serve the City until
       Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 2 of 7 PageID #: 548




           On December 29, 2020, after the City was properly served 2 and all defendants answered3

the complaint, the Ellises, while discovery was still ongoing,4 filed a motion for summary

judgment, Doc. #90, and supporting memorandum, Doc. #91. One week later, they filed a

supplemental motion for summary judgment. Doc. #93. The supplemental motion includes twenty

photos without any explanation of what they depict. Id. at PageID 348–67. The City filed one

response to both motions, Doc. #95, and the Ellises replied, Doc. #99. Public Utilities filed a

separate response to each motion for summary judgment. Docs. #97, #103. The Ellises replied.

Docs. #101, #105.

           On January 25, 2021, in reply to Public Utilities’ argument that the supplemental motion

“should be stricken as violating Rule 7(b)(2)(B) of the Local Uniform Rules,” 5 the Ellises filed an

“Affidavit of Bruce Ellis-Plaintiff.” Doc. #107. Public Utilities moved to strike the affidavit on

February 5, 2021. Doc. #111. The Ellises filed a response to the motion to strike, Doc. #114, and

attached nine photos with explanations of their contents, Doc. #114-1. Public Utilities did not

reply.

                                                    II
                                               Jurisdiction

           The City, relying on Williamson County Regional Planning Commission v. Hamilton Bank,

473 U.S. 172, 186 (1985), argues that because the Ellises “have not alleged that they sought

compensation through Mississippi’s inverse condemnation remedy” or demonstrated that such




December 4, 2020, and denied the City’s motion to dismiss. Doc. #63 at 6. Finally, the Court denied the City’s
motion to dismiss Public Works for failure to comply with the Local Rules. Doc. #64 at 2.
2
    Doc. #70.
3
    Docs. #67, #68, #73.
4
    Doc. #78.
5
    Doc. #103 at 1.

                                                      2
    Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 3 of 7 PageID #: 549




action “would be inadequate or futile,” the “taking claim is not ripe for adjudication by this Court

and must be dismissed for lack of subject matter jurisdiction.” Doc. #96 at 4. However, as this

Court previously explained, “the Supreme Court in Knick v. Township of Scott, Pennsylvania,

explicitly overruled the state-litigation requirement of Williamson County, explaining that ‘[a]

property owner may bring a takings claim under § 1983 upon the taking of his property without

just compensation by a local government.’” Doc. #62 at 3 (quoting Knick, 139 S. Ct. 2162, 2179

(2019)). For the same reason, the City’s jurisdictional argument fails.

                                            III
                                 Summary Judgment Standard

       Summary judgment is proper when the movant shows “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“A genuine issue of material fact exists if the record, taken as a whole, could lead a rational trier

of fact to find for the non-moving party.” Harris v. Serpas, 745 F.3d 767, 771 (5th Cir. 2014). “A

court must resolve all reasonable doubts and draw all reasonable inferences in the light most

favorable to the nonmovant.” Sanchez v. Young Cnty., 956 F.3d 785, 791 (5th Cir. 2020). When

a party asserts that a fact cannot be or is genuinely disputed, the party must support the assertion

by “citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A). Where, as

here, “the movant bears the burden of proof at trial, the movant must establish beyond peradventure

all of the essential elements of the claim … to warrant judgment in his favor.” Lyons v. Katy Indep.

Sch. Dist., 964 F.3d 298, 302 (5th Cir. 2020) (internal quotation marks omitted).

                                                IV
                             Initial Motion for Summary Judgment

       The Ellises’ initial motion for summary judgment on their § 1983 claim asserts that the

defendants’ “Combined Sewer Storm drain was not designed in accordance with industry



                                                  3
    Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 4 of 7 PageID #: 550




standards;” the “Combined Sewer/Storm drain had deteriorated sections of the line;” the “drain

failure has created a 17 to 20 feet sink hole under theatre concrete floor;” and there is a “substantial

causal connection between the public improvement and the property damage.” Doc. #90. In their

supporting memorandum, the Ellises state their understanding of the law related to § 1983, the

Fifth Amendment, the Mississippi Constitution, and inverse condemnation, and the definitions of

“combined sewer system” and “combined sewer system overflow” “as defined at section 403.3

(r).” Doc. #91. However, the Ellises do not cite any record evidence in their motion or

memorandum. As the Ellises have failed to cite “particular parts of materials in the record” to

support that there is no genuine dispute regarding their factual assertions, the initial motion for

summary judgment is properly denied.

                                               V
                           Supplemental Motion for Summary Judgment

                                           A. Motion to Strike

         In seeking to strike Bruce Ellis’ affidavit, Public Utilities argues that the affidavit does not

meet the requirements of Federal Rule of Civil Procedure 56(c)(4) because the “blanket statements

contained in [the] affidavit are either not in dispute or they do not show that the plaintiffs are

entitled to the relief they seek as a matter of law.” Doc. #112 at PageID 439. It further argues

there is not “enough factual support to show that [Bruce] possesses personal knowledge regarding

the source of [the] photos” mentioned in the affidavit. Id. at PageID 440. The Ellises respond that

the Court should not strike the affidavit 6 because “to grant Defendants Motion to Strike evidence

that affects a substantial right of the Plaintiffs in establishing a causal connection between

Defendants Public Improvement Failures and Damages to Plaintiffs Private Property could result


6
 The Ellises also argue that the Court should not strike their motions for summary judgment. Doc. #114 at PageID
450. However, Public Utilities only moved to strike the affidavit.

                                                       4
       Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 5 of 7 PageID #: 551




in actual prejudice to Plaintiffs.” Doc. #114 at PageID 450 (internal quotation marks omitted).

The Ellises also present arguments related to the admissibility of the photos, how the photos

support summary judgment, and the Court’s jurisdiction under Knick. Id. at PageID 451–55.

           Under Federal Rule of Civil Procedure 56(c)(4), “[a]n affidavit or declaration used to

support or oppose a motion [for summary judgment] must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” The only statements of fact in the affidavit of Bruce Ellis are of

procedural events in this case.7 The rest of the affidavit consists of arguments about the contents

of the record,8 arguments about whether certain filings complied with the Local Rules, 9 and

arguments about the defendants’ potential liability.10 Doc. #107. To the extent the only facts in

the affidavit are not in dispute and accurately relay procedural events in this case, the Court

declines to strike them but need not and will not rely on them in evaluating the summary judgment

issues (since the Court is already aware of the filings in this case). See Brown v. Genworth Life &

Annuity Ins. Co., No. 3:18-CV-506, 2020 WL 4340539, at *5 (E.D. Tenn. July 28, 2020)

(“[S]triking portions of an affidavit or declaration is a drastic remedy. Plaintiff has not explained

why the Court must strike a statement from a declaration when it will disregard the statement in


7
  See Doc. #107 at ¶ 2 (“Clarksdale Public Utilities, one of the Defendants herein, by and through its counsel of record
filed a motion in opposition to Plaintiffs' Supplemental Motion for Summary Judgment [Doc. # 93] to the following:
‘The Plaintiffs' Supplemental Motion for Summary Judgment should be stricken as a violating Rule 7(b)(2)(B) of the
Local Uniform Rules.’”); id. at ¶ 3 (“Plaintiffs' filed a response in opposition to Defendant's request for Doc. # [93]
to be stricken.”).
8
  See id. at ¶ 4 (“Plaintiff files this Affidavit and states, the record contains various types of ‘Documentary Evidence’
in the form of pictures of Sanitary Sewer Overflows, CCTV drain footage establishing a causal connections of
Defendants' Combined Sanitary Sewer / Storm drain catastrophic failure and untreated raw sewage Trespassing on to
our private property.”).
9
    See id. at ¶ 6 (“Information does not violate Local uniform Rule 7(b)(2)(B).”).
10
  See id. at ¶ 7 (“Plaintiffs' assert Defendants' may actually be the ones in violation of the 33 U.S.C. SEC. 1251 of the
Federal Clean Water Act Sections 301, 403, and 405 for failure to notify Plaintiffs', Regulatory agencies, and general
public of hazards of illegal Sanitary Sewer Overflows and violating National Pollutant Discharge Elimination System
(NPDES) permits.”).

                                                            5
     Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 6 of 7 PageID #: 552




evaluating the motion for summary judgment, nor does the Court find any reason to do so.”); Tull

Bros., Inc. v. Peerless Products, Inc., 953 F. Supp. 2d 1245, 1253 (S.D. Ala. 2013) (“The Court

did not rely on Jones’ Affidavit on summary judgment review and thus, Tull Brothers’ motion [to

strike the affidavit] … is MOOT.”). Similarly, the Court declines to strike the arguments in the

affidavit but also will not consider them in ruling on the motion for summary judgment. See Ross

v. Bd. of Regents of Univ. of Wis. Sys., 655 F. Supp. 2d 895, 923 (E.D. Wis. 2009) (denying motion

to strike but declining to consider portions of affidavit that were not based on personal knowledge

in deciding motion for summary judgment). Accordingly, the motion to strike is denied.

                                                  B. Analysis

         In their supplemental motion for summary judgment,11 the Ellises contend that (1) the

defendants “deviate[d] from industry standards in using above ground grade corrugated steel pipe

as a substitute for the industry standard below ground grade clay pipe, cast iron pipe, and

PVC/Plastic pipes to construct their combined sanitary sewer/storm drains in the down-town

business district of the City of Clarksdale, Mississippi;” (2) “[o]ver the years, the corrugated steel

pipes/drains deteriorated causing a sanitary sewer overflow … and allowed untreated raw sewage

and storm water to ‘trespass’ onto Plaintiffs private property causing soil erosion, foundation

damage, rust, mold, mildew, and other nuisances;” and (3) “[s]anitary sewer overflows are ‘illegal’

and a violation of Federal and State laws.” Doc. #93 at PageID 344–45. Based on these

contentions, the Ellises assert that there is “a causal relationship between the inherent risk of the

design, construction, or maintenance of the work and the damages to the Plaintiffs private



11
  As Public Utilities points out, the Ellises’ supplemental motion violates Local Rule 7(b)(2)(B) because it contains
both legal argument and citations to case law. In further violation of the Local Rules, the Ellises did not file a
memorandum in support of the supplemental motion or incorporate the previously filed memorandum in support of
their initial motion. L.U. Civ. R. 7(b)(4). The motion may properly be denied for failure to comply with the Local
Rules. Id. However, given the Ellises’ pro se status, the Court addresses the merits of the motion.

                                                         6
     Case: 4:20-cv-00032-DMB-JMV Doc #: 133 Filed: 04/16/21 7 of 7 PageID #: 553




property.” Id. at PageID 346. The Ellises refer to the photos attached to their supplemental motion

as evidence in support of the motion.

         “To establish municipal liability pursuant to § 1983, a plaintiff must demonstrate three

elements: a policymaker; an official policy; and a violation of constitutional rights whose moving

force is the policy or custom.” Shumpert v. City of Tupelo, 905 F.3d 310, 316 (5th Cir. 2018)

(internal quotation marks omitted). The various unexplained photographs—the only evidence the

Ellises cite in their supplemental motion—do not identify a policy maker or official policy or

establish that a constitutional violation occurred. 12 As such, the Ellises have not carried their

burden of showing there is no genuine dispute as to any material fact. Summary judgment is

improper.

                                                       VI
                                                    Conclusion

         Public Utilities’ motion to strike [111] is DENIED. The Ellises’ motion for summary

judgment [90] and supplemental motion for summary judgment [93] are DENIED.

         SO ORDERED, this 16th day of April, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




12
  In response to the motion to strike, the Ellises submitted various photographs of the sewer system, workers making
repairs, their cinema, and examples of “what can happen when a Public Works Project Fails,” and included
explanations of each photograph. Doc. #114-1. However, even considering the explanations provided, the Ellises do
not identify a policy maker or official policy related to the sewer system or establish that their constitutional rights
were violated.

                                                           7
